 
Exhibit 10.80
 
NaturalNano, Inc.
15 Schoen Place
Pittsford, NY 14534
 
October 20, 2010
 
Platinum Long Term Growth IV, LLC
152 West 57th Street 54th Floor
New York,NY 10019
 
Ladies and Gentlemen:
 
This letter shall serve as the agreement and promise of NaturalNano, Inc. (the
"Company") to pay to the order of Platinum Long Term Growth IV, LLC.
("Platinum"), the sum of $16,923 plus interest at 8 % per annum. The Company
acknowledges that Platinum has advanced $16,923 in funds at the Company's
request, and the Company's obligations hereunder shall be secured by all other
collateral that secures the various senior secured promissory notes that the
Company has previously issued to Platinum. In the event the Company fails to
repay Platinum in accordance with the terms of this letter, Platinum should be
entitled to exercise all rights granted to it as a secured creditor pursuant to
the Security Agreements (as defined in the Senior Secured Promissory Existing
Notes issued to Platinum by the Company on or about March 7, 2007,August 4,2008,
September 29,2008, and October 31, 2008).
 
All payments under or pursuant to this Note shall be made in United States
Dollars, in immediately available funds, to Platinum at the address set forth
above or at such other place as Platinum may designate from time to time in
writing to the Company or by wire transfer of funds to Platinum's account, as
requested by Platinum. The outstanding principal balance of this Note, together
with all accrued and unpaid interest, shall be due and payable in full on
January 15, 2011.
 
 
Very truly yours,
 
Natural Nano, Inc.
 
 
By:  /s/ James Wemett                      
Name: James Wemett
Title: CEO